Exhibit 10.9

 

Execution Version

SECURITY AGREEMENT
(PACIFIC ETHANOL WEST, LLC)
(PE OP CO.)

 

This Security Agreement, dated as of March 20, 2020 (as amended, supplemented or
otherwise modified from time to time in accordance with the provisions hereof,
this “Agreement”), made by and among Pacific Ethanol West, LLC, a Delaware
limited liability company (“PE West”), PE Op Co., a Delaware corporation (“PE Op
Co.”; together with PE West, each, a “Grantor” and collectively, jointly and
severally, the “Grantors”), and Cortland Products Corp., as collateral agent for
the benefit of the Noteholders (in such capacity, together with its successors
and assigns in such capacity, the “Agent”; together with the Noteholders, the
“Secured Parties”).

 

RECITALS:

 

WHEREAS, Pacific Ethanol, Inc., a Delaware corporation (the “Company”) issued
certain secured promissory notes in the aggregate original principal amount of
$55,000,000 on December 15, 2016 (the “Initial Notes”) pursuant to a Note
Purchase Agreement dated as of December 12, 2016 by and among the Company and
the Investors identified therein (as amended, restated, supplemented or
otherwise modified from time to time, including amendments and restatements
thereof in its entirety, the “Initial Purchase Agreement”);

 

WHEREAS, the Company and certain Investors identified therein are parties to a
Note Purchase Agreement dated as of June 26, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety, the “Additional Purchase Agreement”),
pursuant to which the Company issued $13,948,078 in aggregate original principal
amount of senior secured notes due December 15, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Additional Notes”).

 

WHEREAS, the Noteholders are holders of the Initial Notes, the Additional Notes
and certain other secured promissory notes issued by the Company on December 16,
2019 (the “Existing Notes”);

 

WHEREAS, pursuant to that certain Senior Secured Note Amendment Agreement dated
as of December 22, 2019 between the Noteholders defined therein and the Company
(as amended, restated, supplemented or otherwise modified from time to time,
including amendments and restatements thereof in its entirety, the “Amendment
Agreement”), the Existing Notes were amended and restated in their entirety (the
“Amended Notes,” and together with the Amendment Agreement and the Transaction
Documents, the “Notes Amendment Documents”);

 

WHEREAS, Cortland Products Corp. has been appointed by the Noteholders to act as
collateral agent under the Notes Amendment Documents (and as successor to
Cortland Capital Market Services LLC in such capacity) pursuant to that certain
Security Agreement, dated as of December 15, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety), among the Company, the Agent and the
other Secured Parties; and

 



 

 

 

WHEREAS, to secure the obligations of the Company under the Notes Amendment
Documents, pursuant to the Notes Amendment Documents, the Grantors are required
to enter into this Agreement;

 

NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid to the Grantors and in
consideration of the premises and mutual covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to secure the timely payment and performance of the Secured
Obligations (as hereinafter defined), the parties hereto agree as follows:

 

1. Definitions.

 

(a) Each capitalized term used herein, unless otherwise defined herein, shall
have the meaning ascribed to such term in the Amendment Agreement or the Initial
Noteholder Security Agreement, as applicable. As used herein, the following
terms shall have the following meanings:

 

“Collateral” has the meaning set forth in Section 2.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to this Agreement, such Lien is the most senior Lien to
which such Collateral is subject (subject only to Permitted Liens).

 

“Initial Noteholder Security Agreement” means that certain Security Agreement,
dated as of December 15, 2016, by and among the Company, the Noteholders party
thereto, and the Agent, as amended by that certain First Amendment to Security
Agreement, dated June 30, 2017, by and among the Company, the Noteholders party
thereto, and the Agent, that certain Second Amendment to Security Agreement,
dated December 22, 2019, by and among the Company, the Noteholders party
thereto, and the Agent, and that certain Third Amendment to Security Agreement,
dated as of the date hereof, by and among the Company, the Noteholders party
thereto, and the Agent, as the same may be further amended, restated,
supplemented or otherwise modified from time to time.

 

“Noteholders” means (x) each Person that is (i) a signatory to the Amendment
Agreement and identified as a “Noteholder” on Exhibit A to the Amendment
Agreement, (ii) a holder of any of the Notes (as defined in the Amendment
Agreement), and (iii) a “Secured Party” party to the Initial Noteholder Security
Agreement and (y) any other Person that becomes (i) a holder of any of the Notes
pursuant to any permitted assignment or transfer and (ii) a “Secured Party”
under the Initial Noteholder Security Agreement pursuant to a Security Agreement
Joinder, other than any such Person that ceases to be a party to such agreement
pursuant to an assignment of all of its Notes and its rights and obligations
under the Transaction Documents (as defined in the Initial Security Agreement).

 

“Proceeds” means “proceeds” as such term is defined in section 9-102 of the UCC
and, in any event, shall include all dividends or other income from the
Collateral, collections thereon or distributions with respect thereto.

 

“Secured Obligations” has the meaning set forth in Section 3.

 



2

 

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 

(b) Deposit Accounts. All of each Grantor’s deposit accounts are listed on
Schedule 2 attached hereto and made a part hereof. Each of the deposit accounts
listed on Schedule 2 shall be deemed to be a “deposit account” referenced in the
definition of “Collateral” contained in Section 2 of this Agreement and shall be
subject in all respects to the security interest granted by each Grantor to the
Agent on behalf of each Secured Party pursuant to this Agreement. Upon
establishing a deposit account that is not listed on Schedule 2 (to the extent
that establishing such deposit account is otherwise permitted hereunder and
under any other Notes Amendment Document), the applicable Grantor shall promptly
give notice to the Agent that such deposit account has been established and
shall immediately execute or otherwise authenticate, along with the other
Grantors party hereto, a supplement to Schedule 2 that includes such deposit
account and take all action necessary to give the Agent on behalf of each
Secured Party “control” (as such term is defined in the UCC) over such deposit
account, including causing the applicable bank or financial institution to enter
into a control agreement (in form and substance acceptable to the Agent) with
the Agent for such deposit account.

 

2. Grant of Security Interest. Each Grantor hereby grants to the Agent, on
behalf of each Secured Party a continuing security interest in all of its right,
title and interest in and to the following, wherever located, whether now
existing or hereafter arising or acquired (collectively, the “Collateral”):

 

(a) all accounts (including health-care-insurance receivables), goods (including
inventory and equipment), goods (including inventory and equipment) currently or
hereafter held on consignment, documents (including, if applicable, electronic
documents), fixtures, instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, commercial tort claims described on Schedule 1 hereof as
supplemented by any written notification given by each applicable Grantor to
Agent pursuant to Section 4(e), general intangibles (including all payment
intangibles), money, deposit accounts (including each of the deposit accounts
listed on Schedule 2 attached hereto), and any other contract rights or rights
to the payment of money; and

 

(b) all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to each Grantor from time to time with
respect to any of the foregoing.

 

3. Secured Obligations. The Collateral secures the payment and performance of
(a) all indebtedness and obligations of the Company and the Grantors under the
Notes Amendment Documents; and (b) and all indebtedness and obligations of the
Company and the Grantors owed to the Secured Parties now or hereafter existing
under this Agreement (collectively, “Secured Obligations”).

 



3

 

 

4. Perfection of Security Interest and Further Assurances.

 

(a) Each Grantor shall, from time to time, as may be required by Agent with
respect to all Collateral, promptly take all actions as may be reasonably
requested by Agent to perfect the Lien of Agent in the Collateral, including,
with respect to all Collateral over which control may be obtained within the
meaning of sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201
of the federal Electronic Signatures in Global and National Commerce Act and, as
the case may be, section 16 of the Uniform Electronic Transactions Act, as
applicable, each Grantor shall promptly take all actions as may be reasonably
requested from time to time by Agent so that control of such Collateral is
obtained and at all times held by the Agent on behalf of each Secured Party. All
of the foregoing shall be at the Grantors’ sole cost and expense.

 

(b) Each Grantor hereby irrevocably authorizes Agent or its designees at any
time and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Lien granted by
each Grantor hereunder, without each Grantor’s signature where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by each Grantor, or words of similar
effect. Each Grantor agrees to provide all information required by Agent
pursuant to this Section promptly to Agent upon request.

 

(c) Each Grantor hereby further authorizes Agent or its designees to file with
the United States Patent and Trademark Office and the United States Copyright
Office (and any successor office and any similar office in any state of the
United States or in any other country) this Agreement and other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Lien granted by each Grantor hereunder, without each such Grantor’s signature
where permitted by law.

 

(d) If any Grantor shall at any time hold or acquire any certificated
securities, promissory notes, tangible chattel paper, negotiable documents or
warehouse receipts relating to the Collateral, any such Grantor shall promptly
indorse, assign and deliver the same to Agent, accompanied by such instruments
of transfer or assignment duly executed in blank as Agent may from time to time
specify.

 

(e) If any Grantor shall at any time hold or acquire a commercial tort claim,
such Grantor shall (a) promptly notify Agent in a writing signed by such Grantor
of the particulars thereof and grant to Agent on behalf of the Secured Parties
in such writing a Lien therein and in the proceeds thereof, all upon the terms
of this Agreement, with such writing to be in form and substance satisfactory to
Agent and (b) deliver to Agent an updated Schedule 1.

 

(f) If any Collateral is at any time in the possession of a bailee, any such
Grantor shall promptly notify Agent thereof and, at Agent’s request and option,
shall promptly obtain an acknowledgment from the bailee, in form and substance
satisfactory to Agent, that the bailee holds such Collateral for the benefit of
the Secured Parties and the bailee agrees to comply, without such Grantor’s
further consent, at any time with instructions of Agent as to such Collateral.

 



4

 

 

(g) If any Grantor is at any time a beneficiary under a letter of credit, such
Grantor will promptly notify Agent and, at Agent’s request, such Grantor will,
pursuant to an agreement in form and substance reasonably acceptable to Agent,
either (a) arrange for the issuer and any confirmer or other nominated person of
such letter of credit to consent to an assignment to Agent of the proceeds of
the letter of credit or (b) arrange for Agent to become the transferee
beneficiary of the letter of credit.

 

(h) Each Grantor agrees that at any time and from time to time, at the Grantors’
expense, each Grantor will promptly execute and deliver all further instruments
and documents, obtain such agreements from third parties, and take all further
action, that may be necessary or desirable, or that Agent may reasonably
request, in order to perfect and protect any Lien granted hereby or to enable
Agent to exercise and enforce its and the other Secured Parties’ rights and
remedies hereunder or under any other agreement with respect to any Collateral.

 

5. Representations and Warranties. Each Grantor represents and warrants as
follows:

 

(a) (i) Each Grantor’s exact legal name is that indicated on the signature page
hereof and (ii) each Grantor is an organization of the type, and is organized in
the jurisdiction, set forth in the preamble hereof.

 

(b) The Collateral consisting of securities have been duly authorized and
validly issued, and are fully paid and non-assessable and subject to no options
to purchase or similar rights. Each Grantor holds no commercial tort claims
except as indicated on Schedule 1. None of the Collateral constitutes, or is the
proceeds of, “farm products” as defined in section 9-102(a)(34) of the UCC. None
of the account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral. Each
Grantor has at all times operated its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances.

 

(c) At the time the Collateral becomes subject to the Lien created by this
Agreement, each Grantor will be the sole, direct, legal and beneficial owner
thereof, free and clear of any Lien, claim, option or right of others except for
the Lien created by this Agreement and other Permitted Liens.

 

(d) The grant of security interest in the Collateral pursuant to this Agreement
creates a valid and perfected First Priority Lien in the Collateral, securing
the payment and performance when due of the Secured Obligations.

 

(e) Each Grantor has full power, authority and legal right to grant a security
interest in the Collateral pursuant to this Agreement.

 

(f) This Agreement has been duly authorized, executed and delivered by each
Grantor and constitutes a legal, valid and binding obligation of each Grantor
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to equitable principles (regardless of
whether enforcement is sought in equity or at law).

 



5

 

 

(g) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the issuance
of the Amended Notes and the grant of the security interest by each Grantor of
the Collateral pursuant to this Agreement or for the execution and delivery of
this Agreement by each Grantor or the performance by each Grantor of its
obligations thereunder, other than filings to perfect the security interest.

 

(h) The execution and delivery of this Agreement by each Grantor and the
performance by each Grantor of its obligations hereunder, will not violate any
provision of any applicable law or regulation or any order, judgment, writ,
award or decree of any court, arbitrator or governmental authority, domestic or
foreign, applicable to each Grantor or any of its property, or the
organizational or governing documents of each Grantor or any agreement or
instrument to which each Grantor is party or by which it or its property is
bound.

 

(i) Each Grantor has taken all action required on its part for control (as
defined in sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201
of the federal Electronic Signatures in Global and National Commerce Act and, as
the case may be, section 16 of the Uniform Electronic Transactions Act, as
applicable) to have been obtained by Agent over all Collateral with respect to
which such control may be obtained pursuant to the UCC. No person other than
Agent has control or possession of all or any part of the Collateral.

 

6. Accounts Receivable.

 

(a) Agent may at any time and from time to time send or require each or any
Grantor to send requests for verification of Accounts or notices of assignment
to account debtors and other obligors. Agent may also at any time and from time
to time telephone account debtors and other obligors to verify accounts.

 

(b) Agent may establish a collateral account for the deposit of checks, drafts
and cash payments made by each or any Grantor’s account debtors. If a collateral
account is so established, each such Grantor shall promptly deliver to Agent,
for deposit into said collateral account, all payments on Accounts and chattel
paper received by it. All such payments shall be delivered to Agent in the form
received (except for such Grantor’s endorsement where necessary). Until so
deposited, all payments on Accounts and chattel paper received by such Grantor
shall be held in trust by such Grantor for and as the property of Agent on
behalf of the Secured Parties and shall not be commingled with any funds or
property of such Grantor. All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Secured Obligation. Unless otherwise agreed in writing, such Grantor shall have
no right to withdraw amounts on deposit in any collateral account.

 

(c) Agent may, by notice to each Grantor, require each Grantor to direct each of
its account debtors to make payment directly to a special lockbox to be under
the control of Agent. Each Grantor hereby authorizes and directs Agent to
deposit all checks, drafts and cash payments received in said lockbox into the
collateral account established as set forth above.

 



6

 

 

(d) Agent may notify any account debtor, or any other Person obligated to pay
any amount due, that such chattel paper, general intangible, Account, or other
right to payment has been assigned or transferred to Agent for security and
shall be paid directly to Agent. At any time after Secured Party or each or any
Grantor gives such notice to an account debtor or other obligor, Agent, on
behalf of the Secured Parties, may (but need not), in its own name or in such
Grantor’s name, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of, or securing, any such chattel paper,
Account, or other right to payment, or grant any extension to, make any
compromise or settlement with or otherwise agree to waive, modify, amend or
change the obligations (including collateral obligations) of any such account
debtor or other obligor.

 

7. Voting and Distributions.

 

(a) The Secured Parties agree that unless an Event of Default shall have
occurred and be continuing, each Grantor may, to the extent such Grantor has
such right as a holder of the Collateral consisting of securities, other equity
interests or indebtedness owed by any obligor, vote and give consents,
ratifications and waivers with respect thereto, except to the extent that, in
Agent’s reasonable judgment, any such vote, consent, ratification or waiver
would have a material adverse effect on the value thereof as Collateral or which
would be inconsistent with or result in any violation of any provision of this
Agreement or any other Notes Amendment Documents in any material respect, and
from time to time, upon request from any Grantor, Agent shall deliver to such
Grantor suitable proxies so that such Grantor may cast such votes, consents,
ratifications and waivers.

 

(b) The Secured Parties agree that each Grantor may, unless an Event of Default
shall have occurred and be continuing, receive and retain all dividends and
other distributions with respect to the Collateral consisting of securities,
other equity interests or indebtedness owed by any obligor.

 

8. Covenants. Each Grantor covenants as follows:

 

(a) No Grantor will, without providing at least 30 days’ prior written notice to
Agent, change its legal name, identity, type of organization, jurisdiction of
organization, corporate structure, location of its chief executive office or its
principal place of business or its organizational identification number.
Grantors will, prior to any change described in the preceding sentence, take all
actions reasonably requested by Agent to maintain the perfection and priority of
Agent’s Lien in the Collateral.

 

(b) Grantors will keep the Collateral, to the extent not delivered to Agent
pursuant to Section 4, at those locations listed on Schedule 3 attached hereto
and no Grantor will remove the Collateral from such locations without providing
at least 10 days’ prior written notice to Agent except for (a) vehicles and
equipment out for repair or in service in the field, (b) inventory in transit in
the ordinary course of business, and (c) Collateral that has been replaced, used
and otherwise consumed in the ordinary course of business.

 

(c) Grantors will, at their sole cost and expense, defend title to the
Collateral and the First Priority Lien of Agent therein against the claim of any
person claiming against or through Grantors and shall maintain and preserve such
perfected First Priority Lien for so long as this Agreement shall remain in
effect.

 

(d) Grantors will not grant, create, permit or suffer to exist any Lien, option,
right of first offer, encumbrance or other restriction or limitation of any
nature whatsoever on, any of the Collateral or any interest therein except for
Permitted Liens.

 



7

 

 

(e) Grantors will not sell, lease, or otherwise dispose of any of the Collateral
except for in the ordinary course of business or as otherwise permitted by the
Notes Amendment Documents.

 

(f) Grantors will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon. Grantors will
permit Agent, or its designee, to inspect the Collateral at any reasonable time,
wherever located.

 

(g) Grantors will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement.

 

(h) Grantors will continue to operate their business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.

 

9. Agent Appointed Attorney-in-Fact. Each Grantor hereby appoints Agent as the
Grantors’ attorney-in-fact, with full authority in the place and stead of the
Grantors and in the name of each Grantor or otherwise, from time to time during
the continuance of an Event of Default in Agent’s discretion to take any action
and to execute any instrument which Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (but Agent shall not be obligated to
and shall have no liability to any Grantor or any third party for failure to do
so or take action). This appointment, being coupled with an interest, shall be
irrevocable. Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.

 

10. Agent May Perform. If any Grantor fails to perform any obligation contained
in this Agreement, Agent may itself perform, or cause performance of, such
obligation, and the expenses of Agent or any other Secured Party incurred in
connection therewith shall be jointly and severally payable by the Grantors;
provided that Agent or any other Secured Party shall not be required to perform
or discharge any obligation of any Grantor.

 

11. Reasonable Care. Agent shall have no duty with respect to the care and
preservation of the Collateral beyond the exercise of reasonable care. Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Agent accords its own property, it
being understood that Agent shall not have any responsibility for (a)
ascertaining or taking action with respect to any claims, the nature or
sufficiency of any payment or performance by any party under or pursuant to any
agreement relating to the Collateral or other matters relative to any
Collateral, whether or not Agent has or is deemed to have knowledge of such
matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Collateral. Nothing set forth in this Agreement, nor
the exercise by Agent, on behalf of the Secured Parties, of any of the rights
and remedies hereunder, shall relieve any Grantor from the performance of any
obligation on such Grantor’s part to be performed or observed in respect of any
of the Collateral.

 



8

 

 

12. Remedies Upon Default. If any Event of Default shall have occurred and be
continuing:

 

(a) Agent, without any other notice to or demand upon any Grantor, may assert
all rights and remedies of a secured party under the UCC or other applicable
law, including the right to take possession of, hold, collect, sell, lease,
deliver, grant options to purchase or otherwise retain, liquidate or dispose of
all or any portion of the Collateral. If notice prior to disposition of the
Collateral or any portion thereof is necessary under applicable law, written
notice mailed to applicable Grantor at its notice address as provided in Section
19 hereof 10 days prior to the date of such disposition shall constitute
reasonable notice, but notice given in any other reasonable manner shall be
sufficient. So long as the sale of the Collateral is made in a commercially
reasonable manner, Agent may sell such Collateral on such terms and to such
purchaser(s) as Agent, on behalf of the Secured Parties, in its absolute
discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property. At any sale of the
Collateral, if permitted by applicable law, Agent or any other Secured Party may
be the purchaser, licensee, assignee or recipient of the Collateral or any part
thereof and shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Collateral or
any part thereof payable at such sale. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
Agent or any other Secured Party arising out of the exercise by it of any rights
hereunder. Each Grantor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise. At any such sale, unless prohibited by applicable law, Agent or any
other Secured Party or any custodian may bid for and purchase all or any part of
the Collateral so sold free from any such right or equity of redemption. None of
Agent, any other Secured Party or any custodian shall be liable for failure to
collect or realize upon any or all of the Collateral or for any delay in so
doing, nor shall it be under any obligation to take any action whatsoever with
regard thereto.

 

(b) All rights of each Grantor to (i) exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 7(a) and
(ii) receive the dividends and other distributions which it would otherwise be
entitled to receive and retain pursuant to Section 7(b), shall immediately
cease, and all such rights shall thereupon become vested in Agent, on behalf of
the Secured Parties, which shall have the sole right to exercise such voting and
other consensual rights and receive and hold such dividends and other
distributions as Collateral.

 



9

 

 

(c) Any cash held by Agent as Collateral and all cash Proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied in whole or in part by Agent to the
payment of expenses incurred by Secured Party in connection with the foregoing,
including reasonable attorneys’ fees, and the balance of such proceeds shall be
applied or set off against all or any part of the Secured Obligations in such
order set forth in the Transaction Documents. Any surplus of such cash or cash
Proceeds held by Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the Grantors or to whomsoever may be lawfully
entitled to receive such surplus. The Grantors shall remain jointly and
severally liable for any deficiency if such cash and the cash Proceeds of any
sale or other realization of the Collateral are insufficient to pay the Secured
Obligations and the fees and other charges of any attorneys employed by Agent or
any other Secured Party to collect such deficiency.

 

(d) If Agent shall determine to exercise its rights to sell all or any of the
Collateral pursuant to this Section, each Grantor agrees that, upon request of
Agent, each such Grantor will, at its own expense, be jointly and severally
liable to do or cause to be done all such acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

 

13. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for Agent (a) to fail to incur expenses reasonably deemed
significant by Agent to prepare Collateral for disposition or otherwise to fail
to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Company, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to decline to
provide credit to any potential purchaser of the Collateral in connection with
Agent’s disposition of the Collateral, (k) to disclaim disposition warranties,
(l) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral, or (m) to
the extent deemed appropriate by Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Agent would satisfy Agent’s duties under the UCC in
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by Agent shall not be deemed to fail to satisfy such duties solely on
account of not being indicated in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
rights to any Grantor or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.

 



10

 

 

14. No Waiver and Cumulative Remedies. Agent or any other Secured Party shall
not by any act (except by a written instrument pursuant to Section 18), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or Event of Default. All rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies provided by law.

 

15. Security Interest Absolute. All rights of Agent, the other Secured Parties
and Liens hereunder, and all Secured Obligations of the Grantors hereunder,
shall be absolute and unconditional irrespective of: (a) any illegality or lack
of validity or enforceability of any Secured Obligation or any related agreement
or instrument; (b) any change in the time, place or manner of payment of, or in
any other term of, the Secured Obligations, or any rescission, waiver, amendment
or other modification of the Notes Amendment Documents, including any increase
in the Secured Obligations resulting from any extension of additional credit or
otherwise; (c) any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral or any other collateral, or any taking,
release, impairment, amendment, waiver or other modification of any guaranty,
for all or any of the Secured Obligations; (d) any manner of sale, disposition
or application of proceeds of any Collateral or any other collateral or other
assets to all or part of the Secured Obligations; (e) any default, failure or
delay, willful or otherwise, in the performance of the Secured Obligations; (f)
any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, each or
any Grantor against the Secured Parties; or (g) any other circumstance
(including any statute of limitations) or manner of administering the Amended
Notes or any existence of or reliance on any representation by Secured Parties
that might vary the risk of each or any Grantor or otherwise operate as a
defense available to, or a legal or equitable discharge of, such Grantor or any
other grantor, guarantor or surety.

 

16. Continuing Security Interest; Further Actions. This Agreement creates a
continuing First Priority Lien in the Collateral and shall (a) subject to
Section 17, remain in full force and effect until payment and performance in
full of the Secured Obligations, (b) be binding upon each Grantor, its
successors and assigns, and (c) inure to the benefit of Secured Parties and
their successors, transferees and assigns; provided that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement
without Agent’s prior written consent.

 

17. Termination; Release. On the date on which all Principal, accrued Interest,
and other amounts at any time owed on the Notes Amendment Documents have been
paid in full, this Agreement will terminate automatically without any delivery
of any instrument or performance of any act by any party, except that provisions
that by their terms survive the termination of the Notes Amendment Documents
will so survive. Upon such termination, Agent will, at the request and expense
of the Grantors, (a) duly assign, transfer and deliver to or at the direction of
the Grantors (without recourse and without any representation or warranty) such
of the Collateral as may then remain in the possession of Agent, together with
any monies at the time held by Agent hereunder, and (b) execute and deliver to
the Grantors a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement.

 



11

 

 

18. Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Grantors therefrom shall be effective unless the same shall be
in writing and signed by Agent and the Grantors, and then such amendment,
modification, supplement, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

19. Notices. All notices, requests and demands to or upon any party hereto shall
be given in the manner and become effective as stipulated in the Amendment
Agreement. Regardless of the manner in which notice is provided, notices may be
sent to Agent at the Agent’s notice information set forth in the signature pages
hereof and to each Grantor at each Grantor’s notice information set forth in the
signature pages hereof or to such other address or telephone number as any party
may give to the other for such purpose in accordance with this paragraph.

 

20. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

21. Counterparts; Integration; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all taken together shall constitute a single
contract. This Agreement and the other Notes Amendment Documents constitute the
entire contract among the parties with respect to the subject matter of the
Notes Amendment Documents and supersede all previous agreements and
understandings, oral or written, with respect thereto. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

22. Governing Law; Jurisdiction; Etc.

 

(a) The laws of the State of New York will govern this Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby and thereby.

 

(b) Each Grantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind whatsoever, whether in
law or equity, or whether in contract or tort or otherwise, against the Secured
Parties in any way relating to this Agreement or the transactions contemplated
hereby, in any forum other than the courts of the State of New York sitting in
the city of New York, borough of Manhattan, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that any such action, litigation
or proceeding may be brought in any such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing herein shall affect any
right that the Secured Parties may otherwise have to bring any action or
proceeding relating to this Agreement against any Grantor or its properties in
the courts of any jurisdiction.

 



12

 

 

(c) Each Grantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any such court referred to in Section 22(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d) Each Grantor irrevocably consents to the service of process in the manner
provided for notices in Section 19 and agrees that nothing herein will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law.

 

23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO AGENT,
ATTORNEY, REPRESENTATIVE OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF LITIGATION, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER NOTES
AMENDMENT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

24.  Inconsistency with Intercreditor Agreement. In the event of any conflict
between the terms of this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall control.

 

[signature page to follow]

 

13

 

 

The parties have executed this Security Agreement as of the date set forth in
the introductory paragraph.

 

  AGENT:       CORTLAND PRODUCTS CORP., as Agent       By: /s/ Matthew Trybula  
Print Name: Matthew Trybula   Title: Associate Counsel       225 W Washington
Street, 9th Floor       Chicago, IL 60606       GRANTORS:       PACIFIC ETHANOL
WEST, LLC       By: /s/ Neil M. Koehler   Print Name: Neil M. Koehler   Title:
President and Chief Executive Officer       PE OP CO.       By: /s/ Neil M.
Koehler   Print Name: Neil M. Koehler   Title: President and Chief Executive
Officer       c/o Pacific Ethanol, Inc.       400 Capital Mall, Suite 2060      
Sacramento, California 95814

 

Signature Page to Security Agreement (Western Assets)

 



 

 

 

SCHEDULE 1

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

 

 

 



Schedule 1 to Security Agreement

 

 

 

SCHEDULE 2

 

DEPOSIT ACCOUNT

 

Depository Bank

  Account Holder   Account Number   Account Name Bank of America   Pacific
Ethanol West, LLC   325000563581   Pacific Ethanol West LLC

 

 

 

 



Schedule 2 to Security Agreement

 

 

 

SCHEDULE 3

 

COLLATERAL LOCATIONS

 

400 Capitol Mall, Suite 2060, Sacramento, California 95814

 

 

 

 

 

 

Schedule 3 to Security Agreement

 





 

 



